UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4637



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS ANTHONY BURRESS,

                                              Defendant - Appellant.



                              No. 99-4638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS ANTHONY BURRESS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-92-16-3, CR-97-3-1)


Submitted:   April 20, 2000             Decided:   September 18, 2000
Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward H. Childress, Charlottesville, Virginia; T. E. McGarrity,
Pro Bono Criminal Assistance Project, Charlottesville, Virginia for
Appellant. Robert P. Crouch, Jr., United States Attorney, Donald
Wolthuis, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Thomas Anthony Burress appeals his conviction and 210-month

sentence following his guilty plea to possession with intent to

distribute crack cocaine and his 48-month sentence for violation of

supervised release.   We affirm.

     We have reviewed the record and find the court did not abuse

its discretion in denying Burress’ motion to withdraw his guilty

plea.   See United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992); United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

We find the Government did not breach the plea agreement by failing

to move for a reduction in Burress’ sentence based upon acceptance

of responsibility.    See U.S. Sentencing Guidelines Manual § 3E1.1

(1995). Finally, we find no reversible error in the court’s ruling

and sentence as to revocation of Burress’ supervised release.   See

United States v. Copley, 978 F.2d 829 (4th Cir. 1992).   Therefore,

we affirm the court’s judgments and sentences.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                   3